                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES-GENERAL

Case No. ED CV 19-907-RGK (PLA)                                                            Date August 22, 2019

Title:    Andre Patterson vs. G. Cortez, et al.


                                                                                        G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                PAUL L. ABRAMS
                                                                                        : MAGISTRATE JUDGE

         Christianna Howard                                   N/A                                           N/A
         Deputy Clerk                                 Court Reporter / Recorder                          Tape No.

ATTORNEYS PRESENT FOR PLAINTIFFS:                               ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                            NONE

PROCEEDINGS:               (IN CHAMBERS)

Pursuant to this Court’s Order of July 2, 2019, plaintiff was ordered to pay an initial partial filing fee of $5.00
within thirty (30) days of the date of the order (i.e., by August 1, 2019). The $5.00 partial filing fee has not been
received by the Court. Accordingly, no later than September 19, 2019, plaintiff is ordered to show cause
why this case should not be dismissed for failure to pay the required fee. Receipt of the partial $5.00 filing fee
by the Court on or before September 19, 2019, shall be deemed compliance with this Order to Show Cause.




cc:      Andre Patterson, Pro Se




                                                                                     Initials of Deputy Clerk   ch


CV-90 (10/98)                                     CIVIL MINUTES -        GENERAL
